UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7435



RAYMOND PERACCINY,

                                            Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-05-37-5)


Submitted:   April 17, 2006                   Decided:   May 16, 2006


Before LUTTIG,1 MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Peracciny, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     1
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

          Raymond Peracciny, a federal prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.2   See Peracciny v. Stansberry, No.

CA-05-37-5 (E.D.N.C. June 1, 2005). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




     2
      We decline to address Peracciny’s challenge to the
constitutionality of the Bureau of Prisons’ organ transplant
policy, which was not squarely raised in the district court and, in
any event, is not cognizable under § 2241.

                               - 2 -